[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 589 
The opinion delivered in the case of the same plaintiff against Logan and Preston8224 covers the general principles upon which this case must rest. There was not as elaborate a trial of this case as of that, and some facts which there appear, are not given here, or are not as fully developed.
But these important facts are here; that the wheat was bought by Sears  Daw of the owner of it; that they were not furnished with money or credit by Brown, to make the purchase; that Brown was not known to that owner, in the sale; that Sears  Daw paid for it with money raised by themselves, on the security of the wheat, and on a transfer of the title to it to the plaintiff, the lender of the money; that the title to the wheat was never transferred by the plaintiff; that the possession of it, which the plaintiff gave to Brown, was restricted by express limitations, which gave no power of sale; and that it was the agreement of Sears  Daw and the plaintiff, before the discount of the draft by which the money was borrowed, that the bill of lading of the wheat should be made out in favor of the bank.
The inference is too strong to be resisted, drawn from the correspondence of Brown and Sears  Daw, that Brown knew that they would need to raise the money to pay for the wheat; that they would need to do this upon the security of the wheat; and that bills of lading, indorsed to or in the name of the lender of the money, would be the means of effecting this. These are the controlling facts of the other case, and they control this. *Page 591 
It will be sufficient to notice any points made by the appellant, which did not arise or were not presented in that case.
The appellant, in this case, insists that the right of the plaintiff to recover depends solely upon the effect to be given to the notice indorsed by it upon the bill of lading; and further urges, that in the absence of that notice, the lien of the plaintiff ceased, upon the acceptance by Brown of the draft on him.
It is thus assumed, that the interest of the plaintiff in the wheat was only that of a lienor. This assumption may, for the present, be conceded. The case of The National Bank of Commerce
v. Merchants' Nat. Bank (1 Otto, 92), is cited. But there exists, in the case in hand, what did not there, viz.: an agreement between the shippers and Brown and the plaintiff that the last named should have the security of the bill of lading for the payment of the draft, until payment was made. The absence of such an agreement is noticed in the case cited; and it is to be seen, from the course of the opinion there, that had there been one, the learned court would have reached a different conclusion. So that not only is the notice, put by the plaintiff upon the bill of lading here, a matter of much importance, but so also is the agreement of all the parties, which is the spring of the whole transaction. Indeed it must not be lost sight of, that the rights and relations of the parties to this transaction have their root in the primary understanding that the wheat was to be the security for the payment of the draft, and was to be held by the plaintiff therefor.
There was then, when the plaintiff put the notice upon the bill of lading, no change by it of the legal relations or rights of the parties. That notice did not express more than the agreement of the parties, and, if followed, would have done no more than to preserve them.
Besides that, the bills of lading, in the case cited, do not appear to have been to the account of the bank which discounted the draft; but as we infer, to the order of the shippers, *Page 592 
and indorsed to the brokers, or running directly to the brokers by name. This is also an important difference.
It is claimed, that the notice to Brown, stamped upon the bill of lading, accompanied by the possession of the wheat given to him by the plaintiff, conferred upon him the power to sell it.
The argument is ingenious, but not convincing. It is as follows: The wheat was placed in his hands, in trust, as security for the payment of the draft, and not to be diverted to any other purpose, until the draft was paid. The draft was payable in money, and the wheat had necessarily to be converted into money, before the draft could be paid.
The weak place in this reasoning is the assertion that the wheat had to be converted into money, before the draft could be paid. There was money in the financial circles of New York which could have been got, without a sale of this wheat, and payment made of the draft. The authority to Brown is to take the wheat and to hold it; not to sell it and hold the avails of it. It is the wheat that is to be security for the payment of the draft, not the money arising from a sale of it. It is the wheat that he is forbidden to divert to any other use. In short, the plain meaning of the notice is that the wheat is to remain intact, until the draft is paid. There was no power to sell conferred, only to take and hold.
The only indicia of ownership, given to Brown, were possession, and the bill of lading showing the plaintiff to be the consignee and owner and further guarded by a special notification which clogged the possession by him with a plain inhibition against sale or disposition of it. And the fact that the bill of lading, running to the plaintiff as consignee, was unindorsed by it, was itself a notice to all the world that the property was in it. Whether the matter stamped upon it was as a private letter of instructions to Brown or not, did not do away with the effect of that fact. It certainly did not lessen the effect of it. As we have shown, it characterized his possession of the wheat, and indicated to any reader of it that his power over it was limited, merely to hold in *Page 593 
trust, as security, until the draft was paid. And the letters which passed between Brown and Sears  Daw, though they may relieve him of intentional wrong, do not affect his legal relation to the plaintiff. So that there was no question for the jury of the good faith of Brown, nor question of authority arising from former transactions. There was nothing in the former transactions, as proved, and of the plaintiff's knowledge of them, which showed it cognizant of prior action by Brown like his in this case.
That the factors' act has no application to such a case as this, is well shown in Bank of Toledo v. Shaw (61 N.Y., 283.)
The judgment should be affirmed.
All concur, RAPALLO, J., on authority of The Farmers andMechanics' National Bank of Buffalo v. Logan.*
Judgment affirmed.
8224 Ante, p. 568.
* Ante, p. 568. *Page 594